 


109 HR 4663 IH: To authorize the Secretary of Health and Human Services to reimburse States for expenditures associated with the implementation of the Medicare prescription drug benefit for dual eligible individuals.
U.S. House of Representatives
2006-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4663 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2006 
Mr. Bradley of New Hampshire introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To authorize the Secretary of Health and Human Services to reimburse States for expenditures associated with the implementation of the Medicare prescription drug benefit for dual eligible individuals. 
 
 
1.Authorization of State reimbursement for expenditures associated with the implementation of the Medicare prescription drug benefit for dual eligible individuals 
(a)In generalNotwithstanding section 1935(d) of the Social Security Act (42 U.S.C. 1396u–5(d)) or any other provision of law, with respect to covered part D drugs (as defined in section 1860D–2(e) of such Act (42 U.S.C. 1395w–102(e)) for full-benefit dual eligible individuals (as defined in section 1935(c)(6) of such Act (42 U.S.C. 1396u–5(c)(6)) who are enrolled in a prescription drug plan under part D of title XVIII of such Act (or an MA–PD plan under part C of such title), the Secretary of Health and Human Services is authorized to fully reimburse a State (as defined for purposes of title XIX of such Act) for the costs described in subsection (b). 
(b)Costs describedFor purposes of subsection (a), costs described in this subsection are costs incurred by the State as a result of the implementation of any program, with respect to access to covered part D drugs for individuals described in subsection (a), that is consistent with the guidance to States issued by the Centers of Medicare & Medicaid on January 14, 2006, titled Transitional State—Part D Plan Coordination of Benefits, without regard to the date of implementation of the program or the duration of the program. Such costs include copayments made on behalf of such individuals, administrative costs, and costs associated with disputed claim reconciliation. 
 
